 
Exhibit 10.7

--------------------------------------------------------------------------------

 
 
 
FIRST AMENDMENT
 
TO REIMBURSEMENT AGREEMENT
 
THIS FIRST AMENDMENT TO REIMBURSEMENT AGREEMENT (this “Amendment”) is dated as
of December 17, 2010 and is entered into by and among PIVOTAL UTILITY HOLDINGS,
INC., a New Jersey corporation (the “Applicant’’), AGL RESOURCES INC., a Georgia
corporation  (the “Guarantor’’), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, a Japanese banking company acting through its New York Branch
(“BTMU New York”), as the Issuing Bank and the Administrative Agent (the
“Issuing Bank” and the “Administrative Agent”, respectively), acting with the
consent of the Required Banks, and is made with reference to that certain
REIMBURSEMENT AGREEMENT dated as of October 14, 2010 (the “Reimbursement
Agreement”) by and among the Applicant, the Guarantor, the Banks party thereto,
the Issuing Bank and the Administrative Agent referencing the $46,500,000 Gas
Facilities Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project)
Series 2005.  Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Reimbursement Agreement after giving
effect to this Amendment.
 
 
RECITALS
 
WHEREAS, Guarantor has entered into an Agreement and Plan of Merger, dated as of
December 6, 2010 (the “Acquisition Agreement”), among Guarantor, Apollo
Acquisition Corp., an Illinois corporation and a wholly-owned Subsidiary of
Guarantor (“Merger Sub”), Ottawa Acquisition LLC, an Illinois limited liability
company and a wholly-owned Subsidiary of Guarantor (“Merger LLC”), and Nicor
Inc., an Illinois corporation (“Nicor”);
 
WHEREAS, pursuant to the Acquisition Agreement, Merger Sub will merge with and
into Nicor and immediately thereafter the surviving corporation thereof will
merge with and into Merger LLC (such consecutive mergers, the “Nicor Merger”);
 
WHEREAS, in connection therewith, the Credit Parties have requested that the
Required Banks agree to amend certain provisions of the Reimbursement Agreement
as provided for herein; and
 
WHEREAS, subject to certain conditions, the Required Banks are willing to agree
to such amendment relating to the Reimbursement Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION I.  
AMENDMENTS TO REIMBURSEMENT AGREEMENT

 
1.1  
Amendments to Section 1: Definitions.

 
Section 1.1 of the Reimbursement Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
 
“First Amendment”: that certain First Amendment to Reimbursement Agreement dated
as of December 17, 2010 among the Applicant, the Guarantor, the Issuing Bank,
the Administrative Agent and the financial institutions listed on the signature
pages thereto.
 
“First Amendment Effective Date”: the date of satisfaction of the conditions
referred to in Section II of the First Amendment.
 
“Merger Agreement”: the Agreement and Plan of Merger, dated as of December 6,
2010, among Guarantor, Apollo Acquisition Corp., an Illinois corporation, Ottawa
Acquisition LLC, an Illinois limited liability company and Nicor.
 
“Nicor”: Nicor Inc., an Illinois corporation.
 
“Nicor Merger”: the merger of a wholly-owned Subsidiary of Guarantor with and
into Nicor and the immediately subsequent merger of the surviving corporation
thereof into another wholly-owned Subsidiary of Guarantor in accordance with the
Merger Agreement.
 
Section 1.1 of the Reimbursement Agreement is further amended by adding the
following in the definition of “Consolidated Total Debt” at the end of the
parenthetical therein “and excluding, solely during the period prior to the
Closing Date (as defined in the Merger Agreement), any Indebtedness incurred
solely for the purpose of funding the Cash Consideration (as defined in the
Merger Agreement) necessary to consummate the Nicor Merger, provided that (i)
the proceeds of such Indebtedness have been deposited in escrow for the benefit
of the holders or lenders of such Indebtedness pending consummation of the Nicor
Merger (it being understood and agreed that such escrow, and any associated Lien
relating thereto, shall not constitute a Lien for any purpose hereof), (ii) such
escrow arrangement is reasonably satisfactory  to the Administrative Agent and
(iii) the aggregate principal amount of such Indebtedness does not exceed
$1,050,000,000 at any time”.
 
1.2  
Amendments to Section 4.14.

 
Section 4.14 of the Reimbursement Agreement is hereby amended by deleting it in
its entirety and inserting the following in lieu thereof:
 
“As of the Closing Date, (a) Schedule 4.14 sets forth the name and jurisdiction
of incorporation of each Subsidiary of each of Guarantor and the Applicant and,
as to each such Subsidiary, the percentage of each class of Capital Stock owned
by any Credit Party and whether such Subsidiary is then a Restricted Subsidiary
or Unrestricted Subsidiary and (b) except as set forth on Schedule 4.14, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock performance grants granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Applicant or any of Guarantor’s or the Applicant’s
respective Subsidiaries, except as created by the Credit Documents.”
 
1.3  
Amendments to Section 5.2.

 
Section 5.2 of the Reimbursement Agreement is hereby amended by changing the
letter “(d)” to “(e)” in the final clause thereof and inserting the following
immediately preceding the word “and” at the end of clause (c) thereof “(d) at
least three (3) Business Days prior to the consummation of the Nicor Merger (or
at such other time as the Administrative Agent may agree), a certificate of a
Responsible Officer in form reasonably satisfactory to the Administrative Agent
supplementing or reaffirming, as the case may be, the information set forth on
Schedule 6.2(j), it being understood that any modification to such Schedule may
not be deemed or construed to amend such Schedule in any respect unless such
modification is satisfactory to the Administrative Agent in its reasonable
discretion;”.
 
1.4  
Amendments to Section 6.2.

 
Section 6.2 of the Reimbursement Agreement is hereby amended as follows:
 
(i)  
by deleting clause (j) thereof and replacing it in its entirety with the
following: “(j) (1) Liens on the property of Nicor and its Subsidiaries existing
at the time the Nicor Merger is consummated and not incurred in contemplation of
the Nicor Merger (but in the case of Liens securing Indebtedness for borrowed
money, only to the extent set forth on Schedule 6.2(j) as such Schedule may be
supplemented pursuant to Section 5.2(d) hereof), provided that such Liens do not
extend to or cover any assets or property of the Guarantor or any of its
Subsidiaries (other than Nicor and its Subsidiaries existing at the time the
Nicor Merger is consummated) and (2) other Liens on the property of a Person
existing at the time such Person is merged or consolidated with Guarantor or any
other Group Member and not incurred in contemplation with such merger or
consolidation (for the avoidance of doubt, not including any Liens described in
the foregoing clause (1)); and”;

 
 
(ii) by deleting clause (k) thereof and replacing it in its entirety with the
following: "(k) Liens created or outstanding on Assets of Guarantor or other
Group Members, provided that the aggregate outstanding principal, capital and
nominal amounts secured by all Liens created or outstanding as permitted under
clauses (f), (g), (h), (i) and (j)(2) above and this clause (k) shall not at any
time exceed 15% of Consolidated Net Worth.".

 
1.5  
Amendments to Section 6.5.

 
Section 6.5 of the Reimbursement Agreement is hereby amended by inserting the
following immediately after the words “Capital Stock” at the end of clause (b)
thereof “(provided that Guarantor may pay dividends on shares of its Capital
Stock within 60 days after the date of declaration thereof, so long as on the
date of declaration no Event of Default shall have occurred and be continuing or
result therefrom)”.
 
1.6  
Amendments to Section 6.7.

 
Section 6.7 of the Reimbursement Agreement is hereby amended by (i) deleting the
“and” at the end of Subsection 6.7(e) and (ii) inserting the
following immediately preceding the period at the end thereof "(g) (x)
intercompany Investments between Guarantor and the Applicant, (y) intercompany
Investments between Group Members (other than Guarantor and the Applicant) and
(z) intercompany Investments between any Group Member (other than Guarantor and
the Applicant) and Guarantor and the Applicant to the extent necessary (i) in
the ordinary course of business or (ii) as may be reasonably necessary to
effectuate the Merger; and (h) any Investments made by Nicor or its Subsidiaries
existing at the time the Nicor Merger is consummated; provided, that such
Investment was not made in contemplation of the Nicor Merger”.
 
1.7  
Amendments to Section 6.8.

 
Section 6.8 of the Reimbursement Agreement is hereby amended by inserting the
following immediately preceding the period at the end thereof "and (c) any
agreement in effect at the time any Person becomes a Subsidiary of Guarantor
(including by way of merger or consolidation); provided that (i) such agreement
was not entered into in contemplation of such Person becoming a Subsidiary and
(ii) such restrictions apply only to the property or assets of such Person and
its respective Subsidiaries existing at the time such Person becomes a
Subsidiary of Guarantor”.
 
1.8  
Amendments to Section 6.9.

 
Section 6.9 of the Reimbursement Agreement is hereby amended by inserting the
following immediately preceding the period at the end thereof ", and (iii) any
agreement in effect at the time any Person becomes a Subsidiary of Guarantor
(including by way of merger or consolidation); provided that (x) such agreement
was not entered into in contemplation of such Person becoming a Subsidiary and
(y) such restrictions apply only to the property or assets of such Person and
its respective Subsidiaries existing at the time such Person becomes a
Subsidiary of Guarantor, (iv) solely in the case of clause (c) above, any
agreement governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and (v) solely in the
case of clause (c) above, customary provisions in leases, licenses and other
contracts restricting the assignment thereof".
 
1.9  
Amendments to Section 6.10.

 
Section 6.10 of the Reimbursement Agreement is hereby amended by inserting the
following immediately preceding the comma at the end of clause (i) thereof "(or,
in the case of Nicor and its Subsidiaries, on the date of the consummation of
the Nicor Merger)".
 
1.10  
Amendments to Schedule 6.8.

 
Schedule 6.8 of the Reimbursement Agreement is hereby amended by inserting the
following language after item number 11 thereof:
 
 
“12.
A $300,000,000 term loan credit agreement, currently anticipated to be entered
into on or about December 2010, among AGL Resources Inc., as Guarantor, AGL
Capital Corporation, as Borrower, the Lenders from time to time party thereto,
Goldman Sachs Bank USA, as Administrative Agent, and the other agents party
thereto, pursuant to which AGL Capital Corporation will use the proceeds to
refinance its 7.125% notes due January 14, 2011, as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities or preferred equity) in whole or in part from time to time (and
whether or not with the original administrative agent and lenders or another
administrative agent or agents or other lenders and whether provided under a
credit or other agreement or an indenture).

 
 
13.
A $1,050,000,000 senior bridge term loan agreement, currently anticipated to be
entered into on or about December 2010, among AGL Resources Inc., as Guarantor,
AGL Capital Corporation, as Borrower, the Lenders from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent, and the other agents
party thereto, pursuant to which AGL Capital Corporation will fund, in part, the
cash consideration for the acquisition of Nicor, Inc., and any renewal,
extension, refinancing or replacement thereof, as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities or preferred equity) in whole or in part from time to time (and
whether or not with the original administrative agent and lenders or another
administrative agent or agents or other lenders and whether provided under a
credit or other agreement or an indenture).

 
 
14.
Credit Agreement, dated as of April 23, 2010, among Northern Illinois Gas
Company and Nicor Inc., as Borrowers, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and any renewal,
extension, refinancing or replacement thereof, as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities or preferred equity) in whole or in part from time to time (and
whether or not with the original administrative agent and lenders or another
administrative agent or agents or other lenders and whether provided under a
credit or other agreement or an indenture).

 
 
15.
364-Day Credit Agreement, dated as of April 23, 2010, among Northern Illinois
Gas Company, as Borrower, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and any renewal, extension,
refinancing or replacement thereof, as amended, restated, modified, renewed,
refunded, replaced or refinanced (including by means of sales of debt securities
or preferred equity) in whole or in part from time to time (and whether or not
with the original administrative agent and lenders or another administrative
agent or agents or other lenders and whether provided under a credit or other
agreement or an indenture).

 
 
16.
Trust Indenture and Security Agreement, dated as of May 15, 2001, between
Horizon Pipeline Company, L.L.C, as the Company, and BNY Midwest Trust Company,
as the Trustee, amended, restated, modified, renewed, refunded, replaced or
refinanced

 
 
17.
Indenture, dated as of January 1, 1954, between Commonwealth Edison Company and
Continental Illinois National Bank and Trust Company of Chicago, as amended,
restated, modified, renewed, refunded, replaced or refinanced.

 
 
18.
$120,000,000 in Central Valley Gas Storage, L.L.C. debt financing currently
anticipated to be incurred in March 2012.



1.11  
Amendments to Schedules.

 
The Schedules to the Reimbursement Agreement are hereby amended by inserting new
Schedule 6.2(j) in the form attached to the Amendment as Exhibit A.
 
SECTION II.  
CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):
 
A. Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
(ii) consent and authorization from the Required Banks to execute this Amendment
on their behalf.
 
B. Consent Fees.  The Administrative Agent shall have received, for the account
of  each Bank consenting to this Amendment, a consent fee equal to 0.10% of the
aggregate principal amount of such Bank’s Commitment.
 
C. Other Fees.  The Administrative Agent shall have received all other fees and
other amounts due and payable on or prior to the First Amendment Effective Date
to the extent invoiced in reasonable detail, including, without limitation,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Applicant hereunder or any other Credit Document.
 
D. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.
 
E. Merger Agreement. The Administrative Agent shall have received a duly
executed copy of the Merger Agreement as in effect as of the First Amendment
Effective Date.
 
F. Other Documents.  The Administrative Agent and the Banks shall have received
such other documents, information or agreements regarding the Credit Parties as
the Administrative Agent may reasonably request.
 
SECTION III.  
REPRESENTATIONS AND WARRANTIES

 
In order to induce the Banks to enter into this Amendment and to amend the
Reimbursement Agreement in the manner provided herein, each Credit Party which
is a party hereto represents and warrants to each Bank that the following
statements are true and correct in all material respects:
 
A. Corporate Power and Authority.  Each Credit Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the
Reimbursement Agreement as amended by this Amendment (the “Amended Agreement”)
and the other Credit Documents.
 
B. Authorization of Agreements.  The execution and delivery of this Amendment
and the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.
 
C. No Conflict.  The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Guarantor or the Applicant or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Administrative Agent on behalf of the Banks), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Credit Party, except for such approvals or
consents which will be obtained on or before the First Amendment Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.
 
D. Governmental Consents.  No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Applicant and Guarantor of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.
 
E. Binding Obligation.  This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforce­able against such Credit Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights generally and except as enforceability may be limited by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
F. Incorporation of Representations and Warranties from Reimbursement Agreement.
The representations and warranties contained in Article 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
 
G. Absence of Default.  No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.
 
H. Release of Claims.  No Credit Party has any knowledge of any claims,
counterclaims, offsets or defenses to or with respect to its obligations under
the Credit Documents, or if such Credit Party has any such claims,
counterclaims, offsets or defenses to the Credit Documents or any transaction
related to the Credit Documents, the same are hereby waived, relinquished and
released in consideration of the execution of this Amendment.
 
SECTION IV.  
ACKNOWLEDGMENT AND CONSENT

 
Guarantor hereby acknowledges that it has reviewed the terms and provisions of
the Reimbursement Agreement and this Amendment and consents to the amendment of
the Reimbursement Agreement effected pursuant to this Amendment.  Guarantor
hereby confirms that each Credit Document to which it is a party or otherwise
bound will continue to guarantee to the fullest extent possible in accordance
with the Credit Documents the payment and performance of all “Obligations” under
each of the Credit Documents to which is a party (in each case as such terms are
defined in the applicable Credit Document).
 
Guarantor acknowledges and agrees that any of the Credit Documents to which it
is a party or otherwise bound shall continue in full force and effect and that
all of its obligations thereunder shall be valid and enforceable and shall not
be im­paired or limited by the execution or effectiveness of this
Amendment.  Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Documents to which
it is a party or otherwise bound are true and correct in all material respects
on and as of the First Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.
 
Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, Guarantor is not required by the
terms of the Reimbursement Agreement or any other Credit Document to consent to
the amendments to the Reimbursement Agreement effected pursuant to this
Amendment and (ii) nothing in the Reimbursement Agreement, this Amendment or any
other Credit Document shall be deemed to require the consent of Guarantor to any
future amendments to the Reimbursement Agreement.
 
SECTION V.  
MISCELLANEOUS

 
A. Reference to and Effect on the Reimbursement Agreement and the Other Credit
Documents.
 
(i) On and after the First Amendment Effective Date, each reference in the
Reimbursement Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Reimbursement Agreement, and each
reference in the other Credit Documents to the “Reimbursement Agreement”,
“thereunder”, “thereof” or words of like import referring to the Reimbursement
Agreement shall mean and be a reference to the Reimbursement  Agreement as
amended by this Amendment.
 
(ii) Except as specifically amended by this Amendment, the Reimbursement
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
 
(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Administrative Agent or Bank under, the Reimbursement
Agreement or any of the other Credit Documents.
 
B. Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
C. Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OB­LIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
D. Counterparts.  This Amendment may be executed in any number of counter­parts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
 


 
[Remainder of this page intentionally left blank.]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






APPLICANT:
PIVOTAL UTILITY HOLDINGS, INC.







  By:  /s/Andrew W.  Evans
          Name: Andrew W. Evans
 
Title: Executive Vice President and Chief Financial Officer


[Signature Page to Consent and First Amendment to Reimbursement Agreement in
connection with
$46,500,000 Gas Facilities Refunding Revenue Bonds (Pivotal Utility Holdings,
Inc. Project) Series 2005]
 
 

--------------------------------------------------------------------------------

 



GUARANTOR:
AGL RESOURCES INC.







By:  /s/Andrew W. Evans
        Name: Andrew W. Evans
 
        Title: Executive Vice President and Chief Financial Officer






[Signature Page to Consent and First Amendment to Reimbursement Agreement in
connection with
$46,500,000 Gas Facilities Refunding Revenue Bonds (Pivotal Utility Holdings,
Inc. Project) Series 2005]
 
 

--------------------------------------------------------------------------------

 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Issuing Bank and
Administrative Agent





By:     /s/Alan Reiter
           Name: Alan Reiter
           Title:   Authorized Signatory



[Signature Page to Consent and First Amendment to Reimbursement Agreement in
connection with
$46,500,000 Gas Facilities Refunding Revenue Bonds (Pivotal Utility Holdings,
Inc. Project) Series 2005]
 
 

--------------------------------------------------------------------------------

 

Exhibit A to
First Amendment


SCHEDULE 6.2(j)


NICOR LIENS SECURING DEBT FOR BORROWED MONEY


1.  
Liens granted pursuant to that certain Trust Indenture and Security Agreement,
dated as of May 15, 2001, between Horizon Pipeline Company, L.L.C, as the
Company, and BNY Midwest Trust Company, as the Trustee, amended, restated,
modified, renewed, refunded, replaced or refinanced.



2.  
Liens granted pursuant to that certain Indenture, dated as of January 1, 1954,
between Commonwealth Edison Company and Continental Illinois National Bank and
Trust Company of Chicago, as amended, restated, modified, renewed, refunded,
replaced or refinanced.





